Citation Nr: 1726750	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a compensable rating for malaria. 

2.  Entitlement to service connection for a body rash, to include as due to herbicide exposure

3.  Entitlement to service connection for a lung cyst, to include as due to herbicide exposure. 

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 

5.  Entitlement to service connection for throat cysts, to include as due to herbicide exposure. 

6.  Entitlement to service connection for numbness of the right upper extremity, to include as due to herbicide exposure. 

7.  Entitlement to service connection for a disability manifested by memory loss, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  Service in the Republic of Vietnam is indicated by the record.  He is the recipient of the Combat Infantryman Badge and Bronze Star Medal with V Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO denied a compensable rating for malaria and service connection claims for lung cyst, hypertension, throat cysts, body rash, neuropathy of the right upper extremity, and disability manifested by memory loss. 

In the Veteran's July 2013 VA Form 9 (substantive appeal), he declined a hearing. However, in December 2013, the Veteran's representative stated that the Veteran would attend a Board hearing to present argument.  In September 2015, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e) (2016).

In June 2015, the Board remanded the Veteran's claims for further evidentiary development.  As to the increased rating claim for malaria, as will be discussed a below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board has recharacterized the issue of numbness of the right upper extremity appeal to more accurately reflect the nature and scope of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for lung cysts, numbness of the upper right extremity, memory loss, and high blood pressure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the competent, persuasive evidence establishes that the Veteran does not have active malaria, or residual liver or spleen damage.

2.  The weight of the competent, persuasive evidence establishes that the Veteran does not have a current body rash due to disease or injury in service. 

3.  The weight of the competent, persuasive evidence establishes that the Veteran does not have a current throat cyst that is due to disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for malaria are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.88b, Diagnostic Code 6304 (2015).

2.  The criteria for entitlement to service connection for body rash are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for entitlement to service connection for a throat cyst are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in September 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the September 2011 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  The RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.  Specifically, as to the increased rating claim for malaria, the Veteran was afforded an examination in November 2011.  The Board finds that the November 2011 VA examination report is adequate because it is based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make fully informed evaluations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board notes that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, the Veteran has not been afforded VA examinations for his claimed body rash and throat cyst and opinions as to the etiology of any such disabilities have not otherwise been obtained.  As discussed below, there is no competent evidence that the Veteran has current body rash or throat cyst symptoms that may be associated with service.  The evidence does not otherwise reflect continuity of a body rash or throat cyst symptomatology in the years since service, and there is no other competent medical or lay evidence that the claimed body rash or throat cyst may be associated with service.  In essence, the only evidence in this regard are the Veteran's conclusory lay statements that his body rash and throat cyst are related to service, to include his presumed Agent Orange exposure.  Thus, a VA examination or opinion is not necessary for the claimed body rash or throat cyst.  See McLendon, 20 Vet. App. at 83.

The Board will therefore proceed to the merits of the claims being decided herein.

II.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran seeks a compensable rating for malaria. 

The Veteran is currently in receipt of a noncompensable (0 percent) rating for his service-connected malaria under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  

Under Diagnostic Code 6304, Malaria is rated as 100 percent disabling when it is an active disease.  According to the note associated with the diagnostic code, residuals such as liver or spleen damage are thereafter evaluated under the appropriate system.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Relapses must also be confirmed by the presence of malarial parasites in blood smears.  Id.

The Veteran was afforded a VA examination in November 2011.  The VA examiner noted that the Veteran was initially diagnosed with malaria in 1970.  The examiner indicated that the Veteran's malaria is inactive and that he does not have residuals attributable to malaria.  The examiner stated that a malaria smear test was conducted in November 2011, which returned negative.  The examiner concluded that the Veteran's inactive malaria does not impact his ability to work. 

The evidence of record includes the Veteran's and Veteran's spouse's statements that indicate that the Veteran suffers from unexplainable symptoms, such as chills, sweats, nausea, diarrhea, and shakes.  See Veteran's spouses' statement dated October 2010 and November 2011.

To this end, a review of the Veteran's treatment records does not indicate active malaria or residuals of the condition.  The Board has considered the Veteran's and Veteran's spouses lay statements, but the question of whether the Veteran's symptoms are due to malaria is a complex medical question involving an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, although, the Veteran and his spouse report that the Veteran suffers from unexplainable symptoms, such as chills, sweats, and shakes, the Board finds that these statement are not competent evidence of residuals of malaria.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected malaria. Throughout the appeal, the Veteran's malaria has been inactive and without residuals of liver damage or spleen damage.  As such, he does not meet the rating criteria for a compensable rating. 

The evidence of record does not show that the Veteran has active malaria, or any residuals symptoms related thereto.  Without sufficient evidence of the active disease of malaria, or residual disability, the criteria for a compensable rating for malaria have not been met at any point during the pendency of the claim.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  Consequently, a compensable rating is not warranted for malaria.  The preponderance of the evidence is thus against the claim and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Additional Considerations

The above determination is based upon consideration of applicable rating provision.  In this case, the Board finds that the record does not show that the Veteran's malaria disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected malaria disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's malaria has resolved and he has no active symptoms or residuals.  Therefore, his lack of symptoms is contemplated in the noncompensable rating assigned.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board has also considered whether a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, the issue of entitlement to a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the November 2011 VA examiner concluded that the Veteran's inactive malaria does not impact his ability to work.  The evidence does not show that the issue of whether the Veteran is unable to secure or follow substantial gainful employment due to service-connected disability has been raised by the evidence of record.  Thus, further discussion of a TDIU is unnecessary.

IV. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no bright line rule prohibiting consideration of evidence dated prior to the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38  U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38  U.S.C.A . § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

Here, the Veteran's service records indicate that he served in the Republic of Vietnam.  Thus, herbicide exposure is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1116(f) (West 2014).  

A.  Body Rash

The Veteran claims that he has a body rash and that it is due to his herbicide exposure while serving in the Republic of Vietnam.  See Veteran's claim dated June 2010 and notice of disagreement (NOD) dated September 2012.  

Associated with the evidence of record includes the Veteran's private and VA treatment records dated from 2007 through 2013.  The Veteran's treatment records are absent any notation of a body rash. 

Based on a review of the evidence, the Board concludes that service connection for a body rash is not warranted.  The Veteran is competent to state that he has experienced a body rash.  In Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.  As noted above, the only evidence relating to a nexus between the Veteran's rash and service are his conclusory generalized lay statements.  The question of whether the Veteran's rash is due to disease or injury in service is the type of complex medical question as to which the courts have found lay testimony is not competent. Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Consequently, the Veteran's testimony is not competent in this regard, and there is no other lay or medical evidence indicating  a nexus between a current body rash and service, to include Agent Orange exposure.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a body rash.  The benefit of the doubt rule is therefore not for application and the claim must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

B.  Throat Cyst

The Veteran claims that he has a throat cyst and that it is due to his herbicide exposure while serving in the Republic of Vietnam.  See Veteran's claim dated July 2011. 

In a June 2011 VA treatment record, a VA treatment provider suggested that the Veteran may have a thyroid nodule.  Thereafter, the VA private treatment provider noted that the Veteran underwent a CT scan of the neck, and the Veteran had "no sore throat."   

Thereafter in an August 2011 treatment report shows that unremarkable thyroid gland.

The remaining VA and private treatment records are absent any notation of a throat cyst. 

Based on a review of the evidence, service connection for a throat cyst is not warranted. The Veteran is competent to state that he has experienced throat symptoms or throat cyst.  In Sanchez-Benitez v. Principi, supra, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.  As noted above, the only evidence relating to a nexus between the Veteran's throat symptoms or cyst and service are his conclusory generalized lay statements.  The question of whether the Veteran's throat cyst or symptoms are due to disease or injury in service is the type of complex medical question as to which the courts have found lay testimony is not competent. Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's statements in this regard are therefore not competent, and there is no other lay or medical evidence of a nexus between current throat cyst or symptoms and service, to include Agent Orange exposure.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for a throat cyst.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable rating for malaria is denied. 

Entitlement to service connection for a body rash is denied.

Entitlement to service connection for a throat cyst is denied. 


REMAND

The Veteran claims that his hypertension, lung cysts, memory loss, and numbness in the right upper extremity are due to his herbicide exposure while serving in the Republic of Vietnam. 

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b).  Here, the Veteran does not relate his hypertension, lung cysts, numbness in the right upper extremity, and memory loss to any incident of his combat service rather he asserts that his claimed disabilities are due to his herbicide exposure.   

As indicated above, the Veteran's service records indicate that he served in the Republic of Vietnam.  Thus, herbicide exposure (Agent Orange) is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1116(f) (West 2014).  

The Veteran's hypertension, lung cysts, numbness in the right upper extremity, and memory loss are not among the diseases presumed service connected for veterans who served in Vietnam.  However, the Veteran is not precluded from establishing service connection for these disabilities based on the theory that they were actually caused by herbicide exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Specifically as to hypertension, an August 2008 VA treatment record reveals that the Veteran was initially diagnosed with hypertension in 2002.  A June 2011 VA treatment record shows a diagnosis of hypertension.  

The Board notes that the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

To this end, the evidence of record reflects that a VA opinion has not been obtained to determine whether the Veteran's hypertension is related to his military service, to include as due to his presumed herbicide exposure.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion from a physician as to whether the Veteran's hypertension is related to his military service, to include as due to his conceded herbicide exposure.

As to the lung cyst, a June 2011 VA treatment record show an abnormal x-ray for the lungs.  The examining physician assessed pneumatoceles.  Later that month, in June 2011, a VA treatment provider diagnosed a lung cyst.

The evidence of record suggests that the Veteran's current lung cyst may be related to in-service events or injuries; however, he has not been afforded a VA examination and the evidence of record is insufficient to decide the claim.  Therefore, the Board finds that upon remand the Veteran should be afforded a VA examination to determine the nature and etiology of his lung cyst.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon, 20 Vet. App. 79, 81.

Regarding the Veteran's claim for memory loss, the Veteran and his spouse have submitted statements indicating that the Veteran has severe memory loss.  See, e.g., Veteran's NOD dated September 2012. 

The Board notes that the Veteran is service-connected for PTSD.  Notably, during VA mental health and private treatment visits, the Veteran reported memory loss.  See, e.g., VA treatment records dated October 2012 and November 2012.  The October 2012 VA treatment provider diagnosed PTSD and a cognitive disorder, not otherwise specified (NOS). 

To this end, the evidence is unclear whether the Veteran's memory loss is a symptom associated with his service-connected PTSD or a separate and distinct diagnosis from his PTSD.  Therefore, the Board finds that upon remand the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed memory loss.  38 C.F.R. § 3.159 (c)(4).

With regard to the numbness of the right upper extremity, the medical evidence shows that the Veteran has complained of numbness and pain in his right thumb and was diagnosed with degenerative joint disease (DJD) of the right thumb.  See private treatment report dated December 2003 and VA treatment report dated November 2008.  More recently, in June 2012, a VA treatment record shows that the Veteran was treated for his diagnosed polyarthralgia of the hand and fingers.  See also VA treatment report dated August 2008.  As such, the Board finds that upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of the his numbness of the right upper extremity.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since April 2013.  All such available documents should be associated with the claims file.

2.  The claims folder should be referred to a VA physician for an opinion as to the etiology of the Veteran's hypertension.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the physician.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension had its onset during military service or is otherwise related to service, to include his presumed exposure to herbicides (Agent Orange).  With regard to Agent Orange exposure, the physician should consider whether such a relationship exists in this case, regardless of VA's general determination that there is insufficient evidence of an association to warrant a presumption of service connection for hypertension for all veterans exposed to Agent Orange.  The physician should consider VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension. 

The physician must provide a rationale for the opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of a lung cyst.

The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms.

The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms.

The physician should indicate whether it is at least as likely as not that the lung cyst had its onset during the Veteran's service or is otherwise related to service, to include his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam? 

The examiner should provide a complete rationale for any opinion given. 

4.  Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of a disability manifested by memory loss.

The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms.

The examiner should first identify any disability manifested by memory loss.  Then the examiner should indicate whether such disability is separate and distinct from the Veteran's service-connected PTSD.

If the disability manifested by memory loss is separate and distinct from the PTSD, then the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a current disability manifested by memory loss had its onset in service, or is otherwise related to service, to include as due to the Veteran's combat service. 

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner should provide a complete rationale for any opinion given. 

5.  Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of the numbness of the upper right extremity, to include polyarthralgia of the hand and fingers

The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms.

The examiner should first identify any disability manifested by numbness of the upper right extremity.  Then the examiner should indicate whether such disability is at least as likely as not (50 percent probability or greater) that it had its onset during military service or is otherwise related to service, to include his presumed exposure to herbicides (Agent Orange).  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner should provide a complete rationale for any opinion given. 

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


